STOUT, Circuit Justice.
The single question is, whether prize goods imported into the United States by a national ship, under the commission and authority of the United States, are liable to the payment of duties? It is very correctly argued, that no duties are payable on goods imported into the United States, unless expressly provided for by statute. By the act of the 10th of August, 1790, c. 39, 1 Laws [Folwell’s Ed.] 24S [1 Stat. 180], certain duties are laid upon all merchandise not therein excepted, which shall be brought into the United States from any foreign port or place; and by the act of the 1st of July, 1812, c. 112 (11 Laws [Weightman’s Ed.] 260), one hundred per centum is added to the then permanent duties. It is very clear, that goods belonging to the United States, and imported on their own account, in their own ships, are not within the purview of either of these statutes. Independent of the general doctrine, that the sovereign is not restrained by a statute, unless named in it, it is impossible to contend, that either these acts, or the acts made to enforce the collection of duties, — March 2, 1799, c. 12S; 4 Laws [Folwell’s Ed.] 305 [1 Stat. 027], — can in common sense apply to the United States. It would be absurd to suppose, that the United States should pay duties to themselves; much more that they *641should give bond to themselves for duties, or for drawback, or should incur the forfeiture of their own goods by landing them •without a permit.
By the general law of prize, all captures, made by the public armed ships of a nation, belong to the sovereign. By the prize law of the United States, after condemnation as prize, a moiety of the proceeds is distributed among the officers and crew, if the. captured vessel be of inferior force, and the whole, if of equal or superior force, to the capturing ship. Feb. 23, 1800, c. 33; 5 Laws [Smith’s Ed.] 108, c. 33 [2 Stat. 45]. Still, however, the whole property is proceeded against in behalf of the United States, and no title vests in the captors, except to a distributive share of the proceeds after condemnation. Until such final adjudication, the captors have no interest, which the court can properly notice for any purpose whatsoever. The condemnation is. in terms, a condemnation to the United States; but it enures for the benefit of the captors, and is distributed according to the provisions of law. The Elsebe, 5 C. Rob. Adm. 173. It follows from these considerations, that prize goods imported into the United States in public ships, under the authority of the United States, are to be deemed an importation by the United States, and not by the captors. None of the rules, therefore, that apply to the ordinary importations of merchants, could govern in such a ease.
If the present case, therefore, stood upon the general principles of law, I should have no difficulty in acceding to the argument of the appellant, that these prize goods were not liable to the payment of duties. But it seems to me, that the present case is directly within the purview of a statute, which was not adverted to by the counsel on either side at the argument. I allude to the prize act of the 26th of June, 1812, c. 107. 11 Laws Weightman’s Ed.] 238, c. 107 [2 Stat. 759], That act (section 14), after exempting all prize goods captured from the enemy by private armed vessels, or by the vessels of war and revenue of the United States, from the operation of the non-importation acts, declares, that all such goods, when imported into the United States, shall pay the same duties, to be secured and collected in the same manner, and under the same regulations. as the like goods, if imported in vessels of the United States, from any foreign port or place, in the ordinary course of trade, are or may at the time be liable to pay. However incongruous, and I had almost said impracticable, it may be, to transfer the ordinary regulations of the revenue to prize causes, the intention of the legislature to make prize goods, imported in public ships, liable to duties, is sufficiently apparent in this language. I pretend not to solve, though I can readily foresee, the great difficulties, presented by this novel provision. Admitting that duties are payable on such prize goods; by whom are they to be secured, and in what manner, and under what regulations? These questions are sufficiently embarrassing, but connected with another, viz. whether the whole goods are to pay duties, or the moiety belonging to the United States is to be exempted, they involve the mind in singular perplexity. If the payment of duties had been confined to that portion of such prize goods, which vests in the officers and crew, it might be possible to construe the act, as authorizing the security of the duties by them. But as to the portion belonging to the United States, it is difficult, as I have already stated, to conceive how the United States can either pay or secure the' duties to themselves. It is further to be considered, that this portion is pledged by the United States, as a fund for the payment of pensions to the navy, and that a construction, which would render it liable to the deduction of duties, would greatly diminish the amount devoted to this most meritorious purpose. I do not think, therefore, such a construction ought lightly to be admitted.
My opinion accordingly is, though I confess it is not unattended with difficulties, that duties are, in no event, to be deducted from the moiety belonging to the United States, but the same is wholly to accrue to the navy fund, and that the other moiety, belonging to the officers and crew, is subject to duties. I shall direct the decree of the district court to be conformed to this opinion.
“If goods are taken as lawful prize upon the sea, and imported or brought into an English port, these prize goods shall pay customs inward; and accordingly it hath been resolved.” Hale on the Customs; Harg. Law Tracts, 214: Id. 224.